        Case 3:19-cv-00638-SDD-SDJ            Document 183       03/31/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

STATE OF LOUISIANA,
By and through its,
Attorney General
JEFF LANDRY
                                                                            CIVIL ACTION
VERSUS
                                                                            19-638-SDD-SDJ
BANK OF AMERICA, N.A., et al.


                                             RULING


        In this matter before the Court are a Motion to Dismiss1 filed by Defendant, Robert

W. Baird & Co. (“Baird”) and a Motion to Dismiss2 filed by Defendant, Hilltop Securities,

Inc. (“Hilltop”). Plaintiff, the State of Louisiana (“Plaintiff”) filed an Opposition to each

Motion,3 to which Baird and Hilltop each filed Replies.4 For the following reasons, the

Court finds that Baird’s Motion and Hilltop’s Motion should be granted, and this action

dismissed with prejudice as to both of them.

I.      BACKGROUND

        The Court recently reviewed the salient details of the government sponsored entity

(“GSE”) bond market in a prior Ruling.5 Plaintiff previously asserted Sherman Act claims

against Baird and Hilltop.6 In its Oppositions, Plaintiff argues that it has withdrawn its

Sherman Act claims against Hilltop and Baird.7 As such, the portions of Baird and Hilltop’s


1
  Rec. Doc. No. 150.
2
  Rec. Doc. No. 143.
3
  Rec. Doc. No. 153, as to Hilltop; Rec. Doc. No. 157, as to Baird.
4
  Rec. Doc. No. 159, as to Hilltop; Rec. Doc. No. 163, as to Baird.
5
  State of Louisiana v. Bank of America, N.A., et al, 19-CV-638-SDD-SDJ, Rec. Doc. No. 179.
6
  See Rec. Doc. No. 1, Plaintiff’s Complaint, asserting only Sherman Act claims and naming Baird and
Hilltop as defendants.
7
  Rec. Doc. No. 153-1, p. 2; Rec. Doc. No. 157-1, p. 2.


65162
        Case 3:19-cv-00638-SDD-SDJ               Document 183         03/31/21 Page 2 of 16




Motions seeking to dismiss Plaintiff’s Sherman Act claims are denied as moot, and

Plaintiff’s Sherman Act claims against Baird and Hilltop are dismissed with prejudice.

        Plaintiff alleges that Hilltop and Baird acted negligently in selling and buying price

fixed GSE bonds to and from Plaintiff.8 Plaintiff alleges that Baird and Hilltop owed a duty

to ensure that the investments they offered were suitable for Plaintiff and a duty to

exercise reasonable care in recommending investments to Plaintiff.9 Plaintiff avers that it

relied on Baird’s and Hilltop’s representations of their skill and experience when Plaintiff

“awarded them contracts to sell securities to the State of Louisiana.”10 Plaintiff argues that

Baird and Hilltop breached their duties by selling Plaintiff bonds at prices that had been

artificially inflated.11 Moreover, Plaintiff avers that Baird and Hilltop should have known

that the prices were artificially inflated, and their failure to recognize this fact and avoid

selling the bonds at inflated prices to Plaintiff was a breach of Baird’s and Hilltop’s duties

to exercise reasonable care.12 Plaintiff also alleges that Hilltop and Baird violated the

Louisiana Unfair Trade Practices and Consumer Protection Act (“LUTPA”) in various

ways.13

II.     LAW AND ANALYSIS

        A. Rule 12(b)(6) Motion to Dismiss

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”14 The Court



8
  Rec. Doc. No. 130, pp. 85–90.
9
  Id. at 87.
10
   Id. at 89.
11
   Id.
12
   Id.
13
   Id. at 90–98.
14
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).


65162
        Case 3:19-cv-00638-SDD-SDJ                Document 183         03/31/21 Page 3 of 16




may consider “the complaint, its proper attachments, ‘documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice.’”15 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”16

        In Twombly, the United States Supreme Court set forth the basic criteria necessary

for a complaint to survive a Rule 12(b)(6) motion to dismiss. “While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.”17 A complaint is also insufficient if it merely “tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’”18 However, “[a] claim has facial plausibility when the

plaintiff pleads the factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”19 In order to satisfy the plausibility

standard, the plaintiff must show “more than a sheer possibility that the defendant has

acted unlawfully.”20 “Furthermore, while the court must accept well-pleaded facts as true,

it will not ‘strain to find inferences favorable to the plaintiff.’”21 “[O]n a motion to dismiss,




15
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011) (quoting Dorsey v. Portfolio
Equity, Inc., 540 F. 3d 333, 338 (5th Cir. 2008).
16
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544 (2007)).
17
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and brackets omitted)
(hereinafter Twombly).
18
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted) (hereinafter “Iqbal”).
19
   Id.
20
   Id.
21
    Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (S.D. Tex. May 3, 2012) (quoting
Southland Sec. Corp. v. Inspire Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).


65162
        Case 3:19-cv-00638-SDD-SDJ              Document 183        03/31/21 Page 4 of 16




courts ‘are not bound to accept as true a legal conclusion couched as a factual

allegation.’”22

        B. Negligence Claims

        Plaintiff must allege five elements to state a claim for negligence:

        (1) the defendant had a duty to conform his conduct to a specific standard
        (the duty element); (2) the defendant's conduct failed to conform to the
        appropriate standard (the breach element); (3) the defendant's substandard
        conduct was a cause in fact of the plaintiff's injuries (the cause-in-fact
        element); (4) the defendant's substandard conduct was a legal cause of the
        plaintiff's injuries (the scope of liability or scope of protection element); and
        (5) the actual damages (the damages element).23 . . . A negative answer to
        any of the inquiries of the duty-risk analysis results in a determination of no
        liability.24

        Plaintiff asserts that Baird’s and Hilltop’s alleged capacities as brokers created

fiduciary duties to Plaintiff.25 Plaintiff also alleges that Baird’s and Hilltop’s alleged

capacities as financial advisors created duties to Plaintiff.26 Finally, Plaintiff alleges that

Financial Industry Regulatory Authority (“FINRA”) regulations created duties to Plaintiff.27

Plaintiff asserts that Baird and Hilltop had the duties to: “ensure that the investments that

they offered or brokered were suitable for the Plaintiffs [sic] as a client,” “avoid

unreasonable behavior which puts a client at risk of financial harm,” “use reasonable care

in recommending investments to the Plaintiffs [sic],” and “avoid recommending

investments which it knew or should have known would constitute a fraud or scam.”28




22
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).
23
   Audler v. CBC Innovis Inc., 519 F.3d 239, 249 (5th Cir. 2008) (citing Lemann v. Essen Lane Daiquiris,
923 So.2d 627, 633 (La. 2006)).
24
   Id. (citing Mathieu v. Imperial Toy Corp., 646 So.2d 318, 321 (La. 1994)).
25
   Rec. Doc. No. 157-1, pp. 6–7; Rec. Doc. No. 153-1, p. 7
26
   Rec. Doc. No. 157-1, pp. 7–8; Rec. Doc. 153-1, p. 8.
27
   Rec. Doc. No. 157-1, pp. 5–6; Rec. Doc. No. 153-1, pp. 6–7.
28
   Rec. Doc. No. 157-1, pp. 5–6; Rec. Doc. No. 153-1, pp. 6–7.


65162
        Case 3:19-cv-00638-SDD-SDJ             Document 183        03/31/21 Page 5 of 16




        Plaintiff relies on Beckstrom v. Parnell,29 a 1998 Louisiana Fifth Circuit Court of

Appeal case, and Romano v. Merrill Lynch, Pierce, Fenner & Smith,30 a United States

Fifth Circuit Court of Appeal case from 1987, in support of its assertion that Baird’s and

Hilltop’s statuses as brokers gave rise to a duty to Plaintiff. The Beckstrom court noted

that, “[a]s a general rule, a broker has a duty to give a full and fair disclosure. However,

depending on the customer-broker relationship, the nature of the transaction, and the

sophistication of the consumer, the duty can change.”31 The Romano court held in similar

fashion, noting that “a broker does owe his client a fiduciary duty,” but “[i]t is clear that the

nature of the fiduciary duty owed will vary, depending on the relationship between the

broker and the investor.”32 The court further noted that the discretionary or

nondiscretionary nature of the account is a factor, as is the allocation of the control over

the account.33

        In a subsequent case, Matter of Life Partners Holdings, the Fifth Circuit noted that

“the duty owed is contingent on the nature of the fiduciary relationship, [so] the plaintiff

must plead some facts as to the nature of the relationship to state a plausible claim that

[] a fiduciary duty has been breached.”34 The court favorably quoted an Eleventh Circuit

case for the proposition that “the duty to disclose information about risk will vary

depending on the circumstances and nature of the relationship.”35




29
   730 So. 2d. 942 (La. App. 1 Cir. 11/6/98).
30
   834 F.2d 523 (5th Cir. 1987).
31
   Beckstrom, 730 So. 2d. at 948.
32
   Romano, 834 F. 2d at 530.
33
   Id.
34
   Matter of Life Partners Holdings, Inc., 926 F.3d 103, 125 (5th Cir. 2019).
35
   Id. (quoting Clayton Brokerage Co. v. Commodity Futures Trading Comm'n, 794 F.2d 573, 582 (11th Cir.
1986)).


65162
        Case 3:19-cv-00638-SDD-SDJ                Document 183   03/31/21 Page 6 of 16




        Applying the above precepts, the Fifth Circuit affirmed the district court’s dismissal

under 12(b)(6). The court noted:

        The third amended complaint does not contain any allegations regarding
        the relationship between any specific Licensee and any specific investor.
        Importantly, it does not state facts regarding “the degree of trust” placed in
        the Licensee or “the intelligence and personality” of the investor, so the
        nature of the fiduciary duty owed cannot be ascertained from the pleadings.
        As a result, the third amended complaint does not provide sufficient facts to
        allege that any fiduciary duty has been breached by any individual
        Licensee.36

        Plaintiff alleges that Hilltop and Baird “entered into contracts with the State of

Louisiana to broker the purchaser of [GSE bonds]…”37 Plaintiff further asserts that

“Louisiana entered into contracts to purchase [GSE bonds] based upon the

recommendations from … [Baird and Hilltop]” and that Baird and Hilltop acted as brokers

for those transactions.38 Plaintiff alleges that it “relied upon the skill and expertise claimed

by [Baird and Hilltop] in the selection of the securities purchased in transactions brokered

by these companies.”39

        As in Matter of Life Partner Holdings, Plaintiff has failed to allege facts regarding

the “degree of trust” placed in Baird and Hilltop and the “intelligence and personality” of

the investor.40 Plaintiff has also failed to allege whether the accounts that it held with Baird

and Hilltop were discretionary or nondiscretionary. Rather, Plaintiff alleges that it acted

on Hilltop’s and Baird’s “recommendations,” which suggests that Baird and Hilltop merely

offered advice. Somewhat contradictorily, Plaintiff seems to argue that Baird and Hilltop

“selected” the securities, but it is unclear whether the allegation is that they selected the


36
   Id.
37
   Rec. Doc. No. 130, p. 86.
38
   Id. at 87
39
   Id. at 89.
40
   Matter of Life Partners Holdings, Inc., 926 F.3d at 125.


65162
        Case 3:19-cv-00638-SDD-SDJ              Document 183   03/31/21 Page 7 of 16




securities to recommend or bought them on Plaintiff’s behalf, as would occur with a

nondiscretionary account. While Plaintiff alleges that it contracted with Baird and Hilltop

for them to broker the purchase of bonds for Plaintiff, the terms of those contracts are

absent from the Second Amended Complaint. In sum, in considering Plaintiff’s allegations

as to its relationships with Baird and Hilltop, the Court is unable to determine what degree

of control any party exercised in the transactions or over the accounts. Romano and

Matter of Life Partner Holdings mandate that Plaintiff’s allegations in the Second

Amended Complaint are insufficient to allege the nature of the fiduciary duty owed.

        Plaintiff also asserts that both the Louisiana Supreme Court’s decision in Roger v.

Dufrene41 and the Fifth Circuit’s decision in Copeland v. Wasserstein, Perella & Co., Inc.42

support the principle that a duty of “reasonable diligence” exists for financial advisors.43

Rogers, since it concerns the duties of an insurance agent, does not support that

proposition, but Copeland does. The Copeland court had to determine whether the

plaintiff’s cause of action against his financial advisor arose in contract or tort for

prescription purposes.44 Copeland cited Rogers for the proposition that certain

professionals only promise to “employ ordinary skill and care in the exercise of the

particular profession” and included financial advisors in that category.45 In other words,

Copeland stands for the unsurprising principle that financial advisors must advise their

clients “in accordance with the standard of care among financial advisors.”46




41
   613 So.2d 947 (La. 1993).
42
   278 F.3d 472 (5th Cir. 2002).
43
   Rec. Doc. No. 153-1, p. 8; Rec. Doc. No. 157-1, pp. 7–8.
44
   Copeland, 278 F.3d at 479.
45
   Id.
46
   Id.


65162
        Case 3:19-cv-00638-SDD-SDJ              Document 183         03/31/21 Page 8 of 16




        Plaintiff’s scant pleading dooms this theory as well. Plaintiff does not allege that

Baird or Hilltop acted as financial advisors. Beyond the vague and conclusory allegations

that Baird and Hilltop “recommended” or “selected” bonds for Plaintiff, there is no

indication that Baird or Hilltop did anything more than broker the transactions. In sum,

Plaintiff’s word choice, and inconsistent word choice at that, is the only allegation

supporting the notion that Baird and Hilltop acted as financial advisors. Plaintiff’s Second

Amended Complaint is devoid of substantive factual allegations that satisfy the plausibility

standard consistent with its argument that Baird and Hilltop acted as financial advisors, a

claim made for the first time in its Opposition.

        Finally, Plaintiff asserts that several FINRA regulations create the aforementioned

duties to Plaintiff. Plaintiff argues that FINRA requires its members to disclose material

information about investments to investors, to only recommend “suitable” investments to

customers, and to provide the customer with the most favorable price under prevailing

market conditions.47 However, these arguments alone do not persuade the Court that

FINRA regulations give rise to a duty to Plaintiff, and Plaintiff provides no authority to

support such a claim.48 Baird cites to persuasive authority that find that FINRA regulations

do not give rise to such a duty.49 Hilltop reiterates its arguments that it did not breach,

even if it did have a duty to Plaintiff.

        Courts have generally held that the violation of a FINRA or NASD50 rule does not

create a private right of action because to do so would go against Congress’s intent when



47
   Rec. Doc. 157-1, pp. 5–7; Rec. Doc. No. 153-1, pp. 5–7.
48
   Rec. Doc. 157-1, pp. 5–7; Rec. Doc. No. 153-1, pp. 5–7.
49
   Rec. Doc. No. 163, p. 3; Rec. Doc. No. 159, pp. 2–4.
50
   National Association of Securities Dealers and FINRA’s predecessor. In re Enron Corp. Sec., Derivative
& "ERISA" Litig., No. 1446, 2016 WL 4095973, at *14 (S.D. Tex. Aug. 2, 2016), aff'd sub nom. Giancarlo v.
UBS Fin. Servs., Inc., 725 F. App'x 278 (5th Cir. 2018).


65162
        Case 3:19-cv-00638-SDD-SDJ              Document 183         03/31/21 Page 9 of 16




passing the Securities Exchange Act.51 When presented with an opportunity to confront

this issue, the Fifth Circuit explicitly declined to rule, but instead stated that the rules could

be evidence of the broker’s standard of care.52

        Assuming Plaintiff has sufficiently alleged a duty, the Court finds that Plaintiff has

failed to allege a breach of any duty. Plaintiff’s arguments as to Baird and Hilltop are

identical in part because the breach section of the Second Amended Complaint uses the

blanket term “defendants” with no differentiation.53 According to Plaintiff, Baird and Hilltop

breached when they: (1) “failed to provide investment advice in the State of Louisiana’s

best interest”; (2) “continued to participate in an antitrust conspiracy for their own benefit

and at the experienced [sic] of [Louisiana]”; (3) “failed to disclose material facts

concerning the pricing and marketing of GSE bonds”; (4) “purchased and sold artificially

priced securities on behalf of the State of Louisiana”; and (5) “breach[ed their] own

purported guidelines and standards for rendering investment advice and services…”54

        Plaintiff’s first argument fails. This argument is predicated on the allegation that the

bonds could not be in Plaintiff’s best interest because they were price fixed. But Plaintiff

has not alleged that Baird or Hilltop knew that the bonds were price fixed. While Plaintiff

has alleged that Baird and Hilltop should have known that the bonds were price fixed,

there are no allegations supporting that conclusory assertion. On the contrary, Plaintiff

argues that the conspiracy “was inherently self-concealing” and avers that it could not

have discovered the price fixing until June 2018. 55 Plaintiff provides no explanation for


51
   See Brink v. Raymond James & Assocs., Inc., 341 F. Supp. 3d 1314, 1324–26 (S.D. Fla. 2018) (collecting
cases).
52
   Miley v. Oppenheimer & Co., Inc., 637 F.2d 318, 333 (5th Cir. 1981), abrogated on other grounds by
Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213 (1985).
53
   Rec. Doc. No. 157-1, pp. 8–9; Rec. Doc. No. 153-1, pp. 8–9.
54
   Rec. Doc. No. 157-1, pp. 8–9; Rec. Doc. No. 153-1, pp. 8–9.
55
   Rec. Doc. No. 130, p. 92.


65162
        Case 3:19-cv-00638-SDD-SDJ              Document 183   03/31/21 Page 10 of 16




why it could not discover the conspiracy, but Baird and Hilltop could. On these facts, the

only way that Baird and Hilltop could have conformed to the purported duty is by

investigating and discovering alleged price fixing. Plaintiff cites no authority that supports

a duty to investigate and discover price fixing. Thus, Plaintiff’s fourth argument also fails.

        Plaintiff’s second and third points can be dispensed with quickly. Plaintiff does not

argue, and no facts are alleged in the Second Amended Complaint, that Baird or Hilltop

participated in the alleged conspiracy.56 Furthermore, there are no allegations that Baird

and Hilltop knew about the alleged conspiracy. As such, they could not have breached

by failing to disclose a fact they are not alleged to have known.

        Finally, Plaintiff argues that Baird and Hilltop “breach[ed their] own purported

guidelines and standards for rendering investment advice and services…”57 However,

Plaintiff only obliquely alleges the content of those guidelines or standards. Plaintiff

alleges that Hilltop authored a presentation wherein it purported “to provide expert

financial guidance…”58 However, that presentation was authored in April of 2017,59

making it entirely irrelevant to the events giving rise to this suit, which allegedly occurred

between 2009 and 2016.60 Therefore, Plaintiff has failed to allege the content of Hilltop’s

“guidelines and standards” during the relevant time period, and it follows then that Plaintiff

has not alleged a breach thereof.

        Plaintiff’s allegations as to Baird’s “guidelines and standards” are limited to the

following quotation from Baird’s website:




56
   Rec. Doc. No. 157-1, p. 2; Rec. Doc. No 153-1, p. 2.
57
   Rec. Doc. No. 157-1, p. 7; Rec. Doc. No. 153-1, p. 8.
58
   Rec. Doc. No. 130, p. 89.
59
   Id. at n. 39.
60
   Id. at p. 2.


65162
        Case 3:19-cv-00638-SDD-SDJ                Document 183          03/31/21 Page 11 of 16




        As a workplace of choice for the financial industry, Baird has attracted top
        talent to serve clients of our private wealth management, asset
        management, fixed income sales and trading, public finance, investment
        banking, equity sales, trading and research and private equity businesses,
        including: Seasoned senior leaders with an average 20-year tenure at
        Baird[;] Equity research analysts recognized among the best in our
        industry[;] Investment strategists and in-house financial planning specialists
        frequently sought by national media for insight[;] [a]n international network
        of industry experts with firsthand experience and perspective in key global
        markets.61

        Plaintiff does not allege when Baird made the above representations on its

website. The lack of a temporal allegation is by itself fatal to this breach theory because

Plaintiff has not alleged that these were the “guidelines or standards” during the relevant

time period.62 Lacking an allegation as to the content of the guidelines or standards during

the relevant time period, Plaintiff fails to cross the threshold of plausibility

        For the foregoing reasons, Plaintiff has failed to allege a negligence claim and that

claim is dismissed.

        C. LUTPA Claims

        Plaintiff’s LUTPA claims cannot survive Hilltop and Baird’s Motions. The LUTPA

prohibits “[u]nfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce . . . .”63 “Louisiana has left the determination of what

is an ‘unfair trade practice’ largely to the courts to decide on a case-by-case basis.”64 “The

courts have repeatedly held that, under this statute, the plaintiff must show the alleged

conduct ‘offends established public policy and ... is immoral, unethical, oppressive,


61
   Id. at pp. 88–89.
62
   See Siragusa v. Arnold, 2014 WL 3512988, at *5 (N.D. Tex. July 16, 2014) (holding in part that where
the plaintiff failed to allege when the defendant made the misrepresentation, the plaintiff had failed to state
a claim for misrepresentation).
63
   La. R.S. § 51:1405(A).
64
    Turner v. Purina Mills, Inc., 989 F.2d 1419, 1422 (5th Cir. 1993); Cheramie Services, Inc. v. Shell
Deepwater Production, Inc., 35 So.3d 1053, 1059 (La. 2010) (“It has been left to the courts to decide, on a
case-by-case basis, what conduct falls within the statute's prohibition.”).


65162
        Case 3:19-cv-00638-SDD-SDJ          Document 183       03/31/21 Page 12 of 16




unscrupulous, or substantially injurious.’”65 The Louisiana Supreme Court has explained

that “the range of prohibited practices under LUTPA is extremely narrow.”66 Further, the

United States Court of Appeals for the Fifth Circuit has held that “the statute does not

provide an alternate remedy for simple breaches of contract. There is a great deal of

daylight between a breach of contract claim and the egregious behavior the statute

proscribes.”67

        The LUTPA contains an exception for:

        Any federally insured financial institution, its subsidiaries, and affiliates or
        any licensee of the Office of Financial Institutions, its subsidiaries, and
        affiliates or actions or transactions subject to the jurisdiction of the Louisiana
        Public Service Commission or other public utility regulatory body, the
        commissioner of financial institutions, the insurance commissioner, the
        financial institutions and insurance regulators of other states, or federal
        banking regulators who possess authority to regulate unfair or deceptive
        trade practices.68

Baird argues that this exception applies because it is licensed by the Louisiana Office of

Financial Institutions.69 Baird buttresses this argument by quoting the Second Amended

Complaint which states that “Baird is a registered broker-dealer” that is “licensed to do

business in all 50 states.”70 Plaintiff argues that the exception does not apply because

Baird is regulated by FINRA.71 Plaintiff does not rebut that Baird is not licensed with the

Office of Financial Institutions, and as such, has conceded that argument. 72 Instead,




65
   Cheramie, 35 So.3d at 1059 (citations omitted).
66
   Id. at 1060.
67
   Turner, 989 F.2d at 1422.
68
   La. R.S. § 51:1406(1).
69
   Rec. Doc. No. 163, pp. 5–6.
70
   Id; Rec. Doc. No. 130, p. 26.
71
   Rec. Doc. No. 157-1, p. 9.
72
    Dipietro v. Cole, 2017 WL 5349492, at *3 (M.D. La. Nov. 13, 2017); Omega Hosp., LLC v. United
Healthcare Servs., Inc., 345 F. Supp. 3d 712, 740 (M.D. La. 2018).


65162
        Case 3:19-cv-00638-SDD-SDJ              Document 183        03/31/21 Page 13 of 16




Plaintiff relies on Grant v. Houser, a case from the Eastern District of Louisiana, for its

argument that because Baird is regulated by FINRA, the exception does not apply.73

        In Grant, the court considered one of the defendant’s arguments that because it

was registered with FINRA, it was exempt from the LUTPA.74 The court concluded that

FINRA registration was not a ground for the exception in La. R.S. § 51:1406(1) so the

exception did not apply.75 The court did not conclude, however, that FINRA registration

negates the exception, which is what Plaintiff asks this Court to hold.76

        There is nothing in the exception to the LUTPA provided by La. R.S. § 51:1406(1)

that excludes FINRA-regulated entities from its scope. In contrast, § 51:1406(1) contains

broad language excluding from the LUTPA’s application “[a]ny federally insured financial

institution, its subsidiaries, and affiliates or any licensee of the Office of Financial

Institutions, its subsidiaries….” Therefore, because Baird is licensed by the Office of

Financial Institutions, it is exempt from the LUTPA.

        This result accords with the purpose behind the exception, which is to “‘avoid

duplication and exclude financial institutions which are regulated by other authorities as

to unfair or deceptive trade practices.’”77 Baird’s registration with the Louisiana Office of

Financial Institutions places it under that Office’s jurisdiction. Plaintiff’s LUTPA claim

against Baird is dismissed with prejudice.

        Hilltop tacks a different course, arguing that Plaintiff’s LUTPA claim is subject to

the heightened pleading standard of Rule 9(b), and that Plaintiff has failed to meet that



73
   Rec. Doc. No. 157-1, p. 9.
74
   Grant v. Houser, 2013 WL 2631433, at *4 (E.D. La. June 11, 2013).
75
   Id. at *4–5.
76
   Id. at *4–5.
77
   Mariche v. Wells Fargo Bank, N.A., No. CIV.A. 11-1191, 2012 WL 1057626, at *2 (E.D. La. Mar. 28,
2012) (citing Carriere v. Proponent Federal Credit Union, 2004 WL 1638250 at *7 (W.D. La. July 12, 2004)).


65162
        Case 3:19-cv-00638-SDD-SDJ             Document 183        03/31/21 Page 14 of 16




standard.78 Because “Rule 9(b) applies ... to all averments of fraud, whether they are part

of a claim of fraud or not,”79 when a plaintiff’s LUTPA cause of action includes allegations

of fraud, the plaintiff must comply with the Rule's heightened pleading standards.80

        Plaintiff argues that Hilltop was “engaged in repeated and ongoing acts of fraud,

misrepresentation, deception, and a variety of other forms unethical conduct, including,

but not limited to, their deceptive marketing tactics intended to mislead the State of

Louisiana and other clients regarding the quality and pricing of their investment services

and products.”81 Plaintiff’s advances two arguments in favor of LUTPA liability: (1) Hilltop

“made false and misleading statements concerning [its] financial services,” and (2) Hilltop

was somehow involved with, or had knowledge of, the alleged conspiracy which caused

it to fraudulently price securities sold or bought to or from Plaintiff.82 Notably, Plaintiff uses

the word “defendant” throughout its LUTPA argument in the Opposition and in the Second

Amended Complaint; Hilltop is not specifically named.

        Plaintiff has failed to allege a LUTPA violation even under the more lenient

Twombly/Iqbal standard. While Plaintiff asserts that Hilltop “repeatedly made false and

misleading statements concerning their financial services,” Plaintiff identifies one

statement or representation. Plaintiff alleges that Hilltop authored a presentation wherein

it purported “to provide expert financial guidance…”83 However, that presentation was

authored in April of 2017,84 making it entirely irrelevant to the events giving rise to this



78
   Rec. Doc. No. 159, pp. 4–6.
79
   Lone Star Ladies Inv. Club v. Scholtzsky's Inc., 238 F.3d 363, 368 (5th Cir. 2001).
80
   Pinero v. Jackson Hewitt Tax. Serv. Inc., 594 F. Supp. 2d 710, 721 (E.D. La. 2009); US Fire Pump Co.,
LLC v. Alert Disaster Control (Middle E.) Ltd., 2021 WL 296073, at *18 (M.D. La. Jan. 28, 2021).
81
   Rec. Doc. No. 153-1, p. 12.
82
   Id. at 12.
83
   Rec. Doc. No. 130, p. 89.
84
   Id. at n. 39.


65162
          Case 3:19-cv-00638-SDD-SDJ         Document 183       03/31/21 Page 15 of 16




suit which allegedly occurred between 2009 and 2016.85 As such, Plaintiff has failed to

allege that Hilltop made a misrepresentation in violation of the LUTPA.

          Plaintiff’s second argument is that:

          During the relevant period, Defendant knew about, maintained and in some
          instances directly participated in an antitrust conspiracy concerning GSE
          bonds. Nevertheless, they conspired to deceptively and deliberately
          conceal these antitrust activities and sell securities at supra-competitive
          prices to their client, the State of Louisiana, all while collecting substantial
          fees.

          There are no allegations in the Second Amended Complaint to suggest that Hilltop

knew about the alleged conspiracy. Plaintiff, in fact, dropped its Sherman Act claims

against Hilltop, implicitly recognizing the lack of a factual basis for these claims.86 Having

failed to allege that Hilltop was part of the alleged conspiracy, Plaintiff cannot maintain

that Hilltop injured Plaintiff by participating in the alleged conspiracy and hiding that

participation.

          Plaintiff’s LUTPA claims against both parties are dismissed with prejudice.




85
     Id. at p. 2.
86
     Rec. Doc. No. 153-1, p. 2.


65162
         Case 3:19-cv-00638-SDD-SDJ        Document 183      03/31/21 Page 16 of 16




III.      CONCLUSION

           For the foregoing reasons, Baird’s and Hilltop’s Motions87 are GRANTED. Plaintiff

has now filed three Complaints. There is no reason to believe that on a fourth try, Plaintiff

would finally cure these deficiencies. This action is therefore dismissed with prejudice as

to Baird and Hilltop.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on March 31, 2021.




                                        SJUDGE SHELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




87
     Rec. Doc. Nos. 143 and 150.


65162
